Exhibit 10.6



FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of December 8, 2005

among

PRIVATE BUSINESS, INC.

as the Borrower,

the Guarantors Party Hereto

and

BANK OF AMERICA, N.A.,

as Lender




FIRST AMENDMENT TO CREDIT AGREEMENT

          This First Amendment to Credit Agreement (this “First Amendment”),
dated as of December 8, 2005, is entered into with reference to the Credit
Agreement (the “Credit Agreement”), dated as of January 19, 2004, by and among
PRIVATE BUSINESS, INC., a Tennessee corporation, (the “Borrower”), each
Guarantor party thereto (collectively, the “Guarantors” and, individually a
“Guarantor”), and BANK OF AMERICA, N.A., a national banking association (the
“Lender”).

          Borrower has requested that Lender modify the Loans by consolidating
the Loans into a single Revolving Credit Loan with a Maturity Date 90 days from
the Closing of this First Amendment, being March 7, 2006, with the availability
of three 30-day extensions (granted with the consent of Lender, which consent is
in the sole discretion of Lender).

          NOW, THEREFORE, as an inducement to cause the Lender to consolidate
the Loans into a single Revolving Credit Loan, and to the benefit of Borrower
and each of the Guarantors, and for other valuable consideration, the receipt
and sufficiency of which are acknowledged, it is agreed as follows:

          1.           DEFINITIONS.  Words capitalized herein which are defined
in the Credit Agreement shall have the same meanings as in the Credit Agreement,
except as set forth below:

          “Applicable Margin” means from time to time, the percent per annum set
forth below, based on Borrower’s Funded Debt to EBITDA Ratio (the “Financial
Covenant”), as set forth in the most recent Compliance Certificate delivered by
Lender pursuant to Section 6.2(b):

 

 

PRICING LEVEL

 

COMMITMENT
FEE

 

LIBOR RATE
LOANS
AND
LETTERS OF
CREDIT

 

BASE RATE
LOANS

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

I.

 

 

Less than or equal to 1.0

 

 

0.35%

 

 

2.25%

 

 

-0-

 

II.

 

 

Greater than 1.0 but less than or equal to 1.25

 

 

0.50%

 

 

2.50%

 

 

-0-

 

III.

 

 

Greater than 1.25 but less than or equal to 2.00

 

 

0.50%

 

 

2.75%

 

 

-0-

 

          The Applicable Margin will be determined from Borrower’s most recent
quarterly Compliance Certificate received by Lender.  The Applicable Margin will
be in effect from the first day of the month following receipt of such
Compliance Certificate until the first day of the month following receipt of the
next quarterly Compliance Certificate.  Until Lender receives the Compliance
Certificate for the month ending December 31, 2005, the Applicable Margin will
be determined based upon Pricing Level III and thereafter it shall be determined
as set forth above.




          “Availability Period” means the period from and including the
Revolving Loan Maturity Date; provided that the Availability Period may be
extended for not more than three 30-day extensions.

          “Collateral Documents” and “Loan Documents” shall include this First
Amendment, the $5,000,000 Revolving Note executed pursuant to this First
Amendment, and any other documents executed pursuant to this First Amendment,
and “Loan Documents” shall delete therefrom the Term Note.

          “Junior Note” means that certain $10,000,000 Senior Subordinated Note
due 2010 issued by Borrower to Lightyear PBI Holdings, LLC, and issued pursuant
to that certain Securities Purchase Agreement dated on or about the date hereof.

          “Loan” means an extension of credit to Lender to Borrower in the
aggregate principal amount of $5,000,000 in the form of the Revolving Credit
Loan.

          “Merger” means the Agreement and Plan of Merger dated October 20, 2005
by and among Borrower, Captiva Solutions, LLC and the other parties thereto (and
as described in the Notice of Special Meeting of Shareholders of Borrower dated
November 17, 2005).

          “Note” means a revolving replacement promissory note made by Borrower
in favor of Lender evidencing the Revolving Credit Loan described in this First
Amendment.

          “PTC Banking Systems Acquisition” means Borrower’s acquisition of PTC
Banking Systems, Inc.

          “Revolving Loan Maturity Date” and “Maturity Date” means March 8,
2006.

          “Securities Purchase Agreement” means the Securities Purchase
Agreement by and between Private Business, Inc. and Lightyear PBI Holdings, LLC,
providing for a 12% Senior Subordinated Note due 2010, in the principal amount
of $10,000,000, and other transactions as described therein, executed on or
about the date hereof.

          2.           CONSOLIDATION OF LOANS; AMENDMENT TO MATURITY DATE;
INTEREST AT PRICING LEVEL III.  Lender has agreed to Borrower’s request that the
Term Loan be paid off with an advance from Lender equal to the outstanding
amount of the Term Loan and that the Revolving Credit Loan be reduced to an
aggregate principal amount of $5,000,000 and with all interest to accrue at
Pricing Level III to and until December 31, 2005, and thereafter as set forth in
the definition of Applicable Margin.  Accordingly, Section 2.1 of the Credit
Agreement is amended to the effect that during the Availability Period Lender
will provide a Revolving Credit Loan to Borrower in amounts not exceeding
$5,000,000 to and until the Revolving Credit Loan Maturity Date, subject to the
extensions described herein.  During the Availability Period Borrower may repay
principal amounts and reborrow them.  After giving effect to any Revolving
Credit Borrowings, the Outstanding Amount of the Revolving Credit Loan plus the
outstanding amount of all L/C Obligations shall not exceed Lender’s revised
Revolving Commitment of $5,000,000.

          Section 2.2, “Term Loan,” of the Credit Agreement is deleted.




          3.           EXTENSIONS OF AVAILABILITY PERIOD. Contingent upon the
consent of Lender (which consent shall be granted in Lenders sole discretion),
and contingent upon payment of the fees described in Section 6, below, Lender
will grant to Borrower an extension of the Revolving Loan Maturity Date of
30-days, if requested by Borrower, provided that no more than three such
extensions shall be granted by Lender.

          4.           NEGATIVE COVENANTS; USE OF PROCEEDS; PROCEEDS FROM SALE
OF ASSETS.

                        (a)          Section 6.11 of the Credit Agreement is
amended to the effect that, without Lender’s prior written consent, Borrower
shall use the proceeds of the Revolving Credit Loan solely for working capital
and other corporate purposes.

                        (b)          Borrower shall use the proceeds of the
Junior Note for working capital, other corporate purposes, the PTC Banking
Systems Acquisition and the Merger, and reasonable costs related to the PTC
Banking Systems Acquisition and the Merger.

                        (c)          In the event Borrower receives proceeds
from any source other than revenue generated in the ordinary course of business,
including sale of assets of Borrower or any Guarantor, or the sale of any
Guarantor, such proceeds shall be used to reduce the Note of Borrower to Lender,
unless the prior written consent of Lender is obtained.

          5.           FINANCIAL COVENANTS; CERTAIN CONSENTS AND WAIVERS.  From
and after the funding of the Junior Note, Borrower shall maintain the following
financial covenants as determined by GAAP consistently applied at all times, to
be measured as of the end of each quarter, and as set forth at Section 6.12 of
the Credit Agreement (as amended):

                        (a)          Senior Funded Debt to EBITDA Ratio. 
Maintain on a consolidated basis a ratio of Senior Funded Debt (being Funded
Debt excluding the Junior Note) to EBITDA not exceeding 1.0:1.0.

                        (b)          Other Financial Covenants Not Amended.  All
other financial covenants of the Credit Agreement remain in full force and
effect.

                        (c)          Lender herby consents to the Merger and to
the PTC Banking Systems Acquisition, and further consents to Borrower’s entering
into the Securities Purchase Agreement and the transactions described therein,
including its execution and delivery of the Junior Note (and as more fully
described in Proposal 2 of the Proxy Statement filed December 7, 2005 with the
Securities and Exchange Commission).

                        (d)          Section 7 of the Credit Agreement
(including but not limited to Sections 7.2, 7.3 and 7.4) is amended to permit
the Merger, the PTC Banking Systems Acquisition, and the transactions described
in the Securities Purchase Agreement, including Borrower’s execution and
delivery of the Junior Note.

                        (e)          Section 7.10 of the Credit Agreement is
amended to consent to the following appointments: Lynn Boggs as Chief Executive
Officer, Scott Meyerhoff as Executive Vice President of Strategic Development,
and Henry Baroco as President and Chief Operations Officer.




                        (f)          It is the intent of this First Amendment
that the PTC Banking Systems Acquisition, the Merger, and the Securities
Purchase Agreement, and the transactions described in each of such agreements
(and as more fully described in Proposal 2 of the Proxy Statement filed December
7, 2005 with the Securities and Exchange Commission), be consented to and
permitted by Lender under the Credit Agreement and the other Loan Documents and
Collateral Documents.  To the extent that the Credit Agreement, any other Loan
Document or any Collateral Document contains prohibitions or covenants against
the PTC Banking Systems Acquisition, the Merger, or the Securities Purchase
Agreement, or any of the transactions described therein, then such prohibitions
and covenants are deemed amended to permit each of such transactions and all
such prohibitions are hereby waived.

          6.          AMENDMENT FEES.  The Borrower will pay to the Lender an
amendment fee of $30,000, such fee having been due and payable with the fee
letter of December 2, 2005, such fee being for the credit facilities committed
by the Lender under this First Amendment, and such fee being deemed fully earned
on and as of December 2, 2005.  If the credit facilities are extended Borrower
will pay to Lender an extension fee equal to 12.5 basis points based upon the
amount of the Revolving Credit Loan outstanding as of the date of extension and
an identical extension fee for each subsequent extension.

          7.          CLOSING CONDITIONS. The obligation of the Lender to enter
into this First Amendment and consolidate the Loans is subject to satisfaction
of the following conditions (in form and substance acceptable to the Lender in
its sole discretion):

                        (a)          Executed Credit Documents. Receipt by the
Lender of duly executed copies of (i) this First Amendment and (ii) the
$5,000,000 Revolving Note.

                        (b)          Corporate Documents. Receipt by the Lender
of a Borrower’s Loan Closing Certificate, with appropriate exhibits, in form
acceptable to the Lender.

                        (c)          Fees and Expenses. Payment by the Borrower
and Guarantors of all fees and expenses owed by them to the Lender, including
fees an d expenses of Lender’s counsel.

          8.          COUNTERPARTS.  This First Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and
shall be binding upon all parties, their successors and permitted assigns.

          9.          REPRESENTATIONS AND WARRANTIES.  The Borrower hereby
reaffirms all of its representations and warranties contained in the Credit
Agreement as though made and given in connection with the execution and delivery
of this First Amendment and further certifies that all such representations and
warranties are true and correct on and as of the date hereof, except as such
representations and warranties are amended by the amendments to Schedule 5.14
(Subsidiaries and Other Equity Investments) and Schedule 5.6 (Litigation)
attached hereto.

          10.        RATIFICATION OF CREDIT DOCUMENTS; MISCELLANEOUS.  Except
for any modification of and/or amendment to the Credit Agreement as herein
specifically provided, no other term, condition or provision of the Credit
Agreement shall be considered to be altered or amended, and this First Amendment
shall not be deemed a novation.  The Credit Agreement as amended hereby, and all
other Credit Documents shall remain in full force and effect.  Each and




every reference to the Credit Agreement in any other Credit Document shall be
deemed to refer to the Credit Agreement as amended by this First Amendment.  The
Borrower hereby acknowledges and agrees that the Credit Documents are, as of the
date hereof, valid and enforceable in accordance with their respective terms and
that all amounts extended by the Lender to the Borrower pursuant thereto are
absolutely and unconditionally due and owing to the Lender, and are not subject
to any defenses, counterclaims or rights of set-off whatsoever.

          11.        NO LENDER LIABILITY.  Borrower and each Guarantor represent
and warrant to Lender that Lender has not taken any action, nor has Lender
failed to take any action, which action or inaction would give rise to a lender
liability claim by Borrower or any Guarantor, or by anyone acting through
Borrower or any Guarantor, against  in connection in any way with this First
Amendment, the Credit Agreement, any other Loan Document or Collateral Document,
or in any way related to any of the Loan Documents or Collateral Documents, or
in any actions or inactions taken by Lender, and Borrower and each Guarantor
agree and acknowledge that no action contemplated by this First Amendment will
give rise to any such lender liability claim.

          12.        GOVERNING LAW.  This First Amendment shall be effective
upon execution by the Borrower and the Lender and shall be construed in
accordance with and governed by the laws of the State of Tennessee without
regard to conflict of law principles.

          13.         ARBITRATION AND WAIVER OF JURY TRIAL. 

                        (a)          This paragraph concerns the resolution of
any controversies or claims between the parties, whether arising in contract,
tort or by statute, including but not limited to controversies or claims that
arise out of or relate to: (i) this agreement (including any renewals,
extensions or modifications); or (ii) any document related to this agreement
(collectively a “Claim”).  For the purposes of this arbitration provision only,
the term “parties” shall include any parent corporation, subsidiary or affiliate
of the Bank involved in the servicing, management or administration of any
obligation described or evidenced by this agreement.

                        (b)          At the request of any party to this
agreement, any Claim shall be resolved by binding arbitration in accordance with
the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.  The arbitration will take place on an individual basis without
resort to any form of class action.

                        (c)          Arbitration proceedings will be determined
in accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this paragraph. 
In the event of any inconsistency, the terms of this paragraph shall control. 
If AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, any party to this
agreement may substitute another arbitration organization with similar
procedures to serve as the provider of arbitration.




                        (d)          The arbitration shall be administered by
AAA and conducted, unless otherwise required by law, in any U.S. state where
real or tangible personal property collateral for this credit is located or if
there is no such collateral, in the state specified in the governing law section
of this agreement.  All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

                        (e)          The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of the
statute of limitations, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s).  The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this agreement.

                        (f)          This paragraph does not limit the right of
any party to: (i) exercise self-help remedies, such as but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

                        (g)          The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration.

                        (h)          By agreeing to binding arbitration, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Claim.  Furthermore, without intending in any way to
limit this agreement to arbitrate, to the extent any Claim is not arbitrated,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of such Claim.  This provision is a material inducement for
the parties entering into this agreement.

          IN WITNESS WHEREOF, the parties have executed this First Amendment as
of the date and year first above written.

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Brian Sallee

 

 

--------------------------------------------------------------------------------

 

Title:

Vice President

 

 

 

 

 

 

 

PRIVATE BUSINESS, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Henry M. Baroco

 

 

--------------------------------------------------------------------------------

 

Title:

CEO

 